Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
	Claims 1-2 are pending.
	Claims 1-2 have been examined. 
		
		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al. “Efficient Synthesis of 4,7-Diamino substituted 1, 10 Phenanthroline-2,9 dicarboxamides”  Organic Letters 2011 Vol. 13, No. 13, 3546-3548, May 16, 2011.
Claims 1 and 2:
Claim 2 is identifed as 4, 7 dichloro-1,10 phenanthroline- 2,9- dicarboxylic acid.
This compound is fully anticipated by the disclosure of FIG 2, structure 3 and Scheme 1, structure 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105623651 A June 2016 teaches 4, 7-dichloro sulfo benzene-1, 10 phenanthroline-2, 9 dicarboxylic acid-europium complex for us as tracers.
CN 102676157 B July 2014 teaches 4, 7-dichloro-benzene -1, 10-phenanthroline -2, 9-bicarboxyl for use as tracers.
WO 2014050627 teaches 4,7-dichloro-1,10-phenanthroline.
				
						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674